Citation Nr: 1126472	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  09-43 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss from November 5, 2007 through August 23, 2009.

2.  Entitlement to an initial staged rating in excess of 10 percent for bilateral hearing loss from August 24, 2009.

3.  Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a hiatal hernia with gastroesophageal reflux disease (GERD), to include as due to undiagnosed illness, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to January 1970 and from September 1990 to August 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).  

The August 2008 rating decision granted service connection for bilateral hearing loss disability, and assigned a noncompensable initial rating, effective from November 5, 2007.  The August 2008 rating decision also denied service connection for a sleep disorder, and found new and material evidence had not been received to reopen a claim of entitlement to service connection for a hiatal hernia with GERD.  An October 2009 rating decision granted a 10 percent staged initial rating for bilateral hearing loss disability, effective from August 24, 2009.

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, TDIU consideration is not warranted.  At his August 2010 VA examination the Veteran indicated that he was working full-time.

The claim of entitlement to service connection for a sleep disorder, as well as the reopened claim of entitlement to service connection for a hiatal hernia with GERD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From November 5, 2007 through August 23, 2009, the Veteran had bilateral hearing loss manifested by no worse than level II hearing acuity in the right ear and level IV hearing acuity in the left ear.

2.  From August 24, 2009, the Veteran had bilateral hearing loss manifested by no worse than level III hearing acuity in the right ear and level IV hearing acuity in the left ear.

3.  A December 1997 rating decision denied service connection for a hiatal hernia with GERD.

4.  Evidence added to the record since the December 1997 rating decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a hiatal hernia with GERD.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for bilateral hearing loss from November 5, 2007 through August 23, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86 (2010).

2.  The criteria for an initial staged rating in excess of 10 percent for bilateral hearing loss from August 24, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86 (2010).

3.  The December 1997 RO decision, which denied service connection for a hiatal hernia with GERD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

4.  New and material evidence has been received and the claim for entitlement to service connection for a hiatal hernia with GERD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010); Shade v. Shinseki, 24 Vet. App. 110 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As the August 2008 rating decision granted service connection for hearing loss, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the disability rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the disability rating assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that as for rating the Veteran's hearing loss, the relevant criteria have been provided to the Veteran, including in the October 2009 statement of the case.  In December 2007 the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In light of the favorable Board decision below to reopen the claim for service connection for a hiatal hernia with GERD, any deficiency as to notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), as to VA's duties to notify the Veteran, and to assist the Veteran in the development, of evidence necessary to substantiate the claim is rendered moot.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA records.  The Veteran has undergone VA examinations that addressed the medical matters presented on the merits by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they included an examination of the Veteran and elicited his subjective complaints.  The VA examinations described the Veteran's disabilities in sufficient detail so that the Board is able to fully evaluate the claimed disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4). 

Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Because the service-connected carpal tunnel syndrome appeals are from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must also be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the applicable rating periods on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

An August 2008 rating decision granted service connection for bilateral hearing loss and assigned a noncompensable initial rating, effective November 5, 2007.  An October 2009 rating decision assigned an initial staged rating of 10 percent for bilateral hearing loss, from August 24, 2009.

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e).

If the puretone threshold at each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

A.  Entitlement to an initial compensable rating for bilateral hearing loss from November 5, 2007 through August 23, 2009.

In July 2008 the Veteran underwent a VA audiological examination.  Pure tone air conduction thresholds, in decibels, were, in pertinent part, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
50
60
LEFT
35
35
80
80

The average pure tone air conduction threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 38.75 decibels in the right ear and 57.5 decibels in the left ear.  Speech recognition ability, using the Maryland CNC test, was 90 percent in the right ear and 82 percent in the left ear.  The audiological findings correspond to a level II hearing in the right ear and level IV hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of level II hearing in the right ear and level IV hearing in the left ear yields a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration has also been given to 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment, but this section is not applicable to the July 2008 examination findings.  Pure tone threshold levels were neither 55 dB or higher at each of the four frequencies, i.e., at 1000, 2000, 3000 and 4000 hertz, nor were they 30 dB or less at 1,000 hertz and 70 dB or more at 2000 hertz.  38 C.F.R. § 4.86(a) and (b).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board has considered the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  A review of the July 2008 audiological examination reflects that the examiner noted the Veteran's situation of greatest difficulty in hearing and provided an adequate description of the functional effects of the Veteran's hearing loss.  The evidence does not reflect that the Veteran's hearing loss, alone, has caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, an initial compensable rating for bilateral hearing loss is not warranted from November 5, 2007 through August 23, 2009.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).

B.  Entitlement to an initial staged rating in excess of 10 percent for bilateral hearing loss from August 24, 2009.

On August 24, 2009 the Veteran underwent a VA audiological examination.  Pure tone air conduction thresholds, in decibels, were, in pertinent part, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
50
60
LEFT
25
35
80
75

The average pure tone air conduction threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 37.5 decibels in the right ear and 53.75 decibels in the left ear.  Speech recognition ability, using the Maryland CNC test, was 78 percent in the right ear and 78 percent in the left ear.  The audiological findings correspond to a level III hearing in the right ear and level IV hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of level III hearing in the right ear and level IV hearing in the left ear yields a 10 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration has also been given to 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment, but this section is not applicable to the August 2009 examination findings.  Pure tone threshold levels were neither 55 dB or higher at each of the four frequencies, i.e., at 1000, 2000, 3000 and 4000 hertz, nor were they 30 dB or less at 1,000 hertz and 70 dB or more at 2000 hertz.  38 C.F.R. § 4.86(a) and (b).

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss, and the Veteran's statements have been noted and reviewed.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible and consistent in his reports of the difficulties in hearing that he experiences.  However, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board has considered the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  A review of the August 2009 audiological examination reflects that the examiner noted the Veteran's situation of greatest difficulty in hearing and provided an adequate description of the functional effects of the Veteran's hearing loss.  The evidence does not reflect that the Veteran's hearing loss, alone, has caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

II.  GERD

In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 (2010), a final decision by the RO may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C.A. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. § 3.105.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.

Under the regulatory provisions in effect from August 29, 2001, material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The Veteran's claim for whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a hiatal hernia with GERD was received subsequent to the last final RO denial in December 1997.  Therefore, the Board finds that the post August 29, 2001 standard of review should be applied.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

A December 1997 RO decision denied the Veteran's request of service connection for a hiatal hernia with GERD (broadly characterized as stomach problems).  Following notice to the Veteran, with appellate rights, in January 1998, no appeal was taken from that determination.  As such, the December 1997 RO decision is final.  38 U.S.C.A. § 7105.  A claim which is the subject of a prior final decision may be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In October 2007 the Veteran requested that his GERD disability claim be reopened.

The Board notes that in the March 2011 supplemental statement of the case the RO determined that new and material evidence had been received to reopen the claim, but denied the reopened claim on the merits.  However, as noted above, the question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

As the credible evidence (including comments made at the August 2010 VA examination which were apparently instrumental in the Veteran being awarded service connection for irritable bowel syndrome) does tend to establish that the Veteran suffered stomach problems during his service from September 1990 to August 1991, the Board finds that obtaining an opinion concerning a possible relationship between the Veteran's a hiatal hernia with GERD and his military service is appropriate in this case.  As such, the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide a medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received to reopen the claim for service connection for a hiatal hernia with GERD.


ORDER

Entitlement to a compensable initial rating for bilateral hearing loss from November 5, 2007 through August 23, 2009 is denied.

Entitlement to an initial staged rating in excess of 10 percent for bilateral hearing loss from August 24, 2009 is denied.

As new and material evidence has been received to reopen a claim of entitlement to service connection for a hiatal hernia with GERD, the appeal as to that issue, to this extent, is granted.


REMAND

As noted above, the Veteran's claim for service connection for a hiatal hernia with GERD has been reopened.  However, additional development of the evidence and due process considerations are required prior to appellate consideration of the reopened claim.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2010 VA examination obtained in this case is not adequate, as the August 2010 VA examination, while addressing the question of secondary service connection, did not address the question of whether the Veteran's GERD was related to his service on a direct service connection basis.

As for the issue of service connection for a sleep disorder, the Board notes that the August 2010 examiner essentially addressed the question of whether the Veteran's sleep disorder was part and parcel of his PTSD.  The Board notes, however, that a December 1994 VA examination provided a diagnosis of probable sleep apnea, and a review of the Veteran's October 2007 claim clearly shows an intent to pursue a sleep disability claim related to sleep apnea, not just as a psychiatric-related disability.  In short, the August 2010 VA examination (and March 2011 addendum) did not adequately address the maters pertaining to the Veteran's sleep disorder claim, and another VA examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for the appropriate VA examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has a hiatal hernia with GERD related to his active service.  Rationale should be provided for the opinion offered.

2.  The Veteran should be scheduled for the appropriate VA examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has a sleep disorder, to include sleep apnea, that is related to his active service.  Rationale should be provided for the opinion offered.

3.  The AOJ should then, based on all the evidence of record, adjudicate the reopened claim of entitlement to service connection for a hiatal hernia with GERD, to include as due to undiagnosed illness, to include as secondary to service-connected PTSD, and entitlement to service connection for a sleep disorder, to include sleep apnea, to include as secondary to service-connected PTSD.  If either benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


